     Case 3:19-cv-01087-CAB-WVG Document 41 Filed 08/12/20 PageID.230 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA;                          Case No.: 19-CV-1087-CAB-WVG
      SYLENA SANDERS,
12
                                       Plaintiffs,       ORDER ON MOTION TO APPEAR
13                                                       SPECIALLY
      v.
14
      LARRY NELSON,
15
                                      Defendant.
16
17
            On August 11, 2020, Defendant filed a Motion to Specially Appear for Defendant’s
18
      forthcoming deposition. (Doc. No. 40.) In relevant part, Defendant asks that attorney “Jay
19
      Temple be allowed to make a special appearance at the deposition of Larry Nelson
20
      currently scheduled for August 13, 2020 and August 14, 2020, for the purpose of assisting
21
      civil counsel in advising Mr. Nelson and making objections related to potential criminal
22
      concerns.” (Id., 2:12-16.) Having reviewed and considered Defendant’s request, the Court
23
      DENIES Defendant’s Motion to Specially Appear without prejudice.
24
            The Motion is void of any representation that Defendant met and conferred with the
25
      Government or Intervening Plaintiff Sylena Sanders (“Sanders”) prior to engaging in this
26
      motion practice. Emphasizing the point is that the Motion is not styled as a joint motion.
27
      Thus, it is unclear whether the Government and/or Sanders join in or oppose the Motion.
28

                                                     1
                                                                             19-CV-1087-CAB-WVG
     Case 3:19-cv-01087-CAB-WVG Document 41 Filed 08/12/20 PageID.231 Page 2 of 2



 1    To that end, Defendant’s filing is untimely because it arrives just two days prior to
 2    Defendant’s deposition, leaving insufficient time for the Government and/or Sanders to file
 3    a response in opposition to the Motion, if any. Given the Court’s ruling, Defendant may
 4    renew this Motion after complying with all applicable rules, including Civil Chambers Rule
 5    IV(A) and Local Civil Rule 26.1, which provides: “The court will entertain no motion
 6    pursuant to Rules 26 through 37, Fed. R. Civ. P., unless counsel will have previously met
 7    and conferred concerning all disputed issues.” Civ. L. R. 26.1.
 8          IT IS SO ORDERED.
 9    Dated: August 12, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              19-CV-1087-CAB-WVG
